The first two points in the petition present nothing not covered by the opinion filed herein and are merely a restatement of points previously argued.
Reference is made to the statement of defendant Mossberg in his confession that his only explanation of the killing was that he was "doped with dial ciba that I didn't know what I was doing", as indicating that the homicide was only murder of the second degree. Counsel has allowed his enthusiasm to stampede his logic, for the sworn testimony of the defendants and their witnesses was as to a detailed alibi, and to now urge the statement of Mossberg in his confession as true or worthy of credence is to argue that the defense of alibi was fabricated and supported by perjured testimony. [13] However, had the defendants desired to urge the defense of unconsciousness at the time of the crime they should have introduced evidence thereof at the trial. In the absence of evidence to support it the question was not in the case and hence did not require an instruction from the court.
The contention that independent of the evidence of the confession the record is devoid of evidence to support the verdict as to Sameniego is wholly without merit. The question as to whether a verdict is supported by the evidence is determined by an examination of all the evidence and not by an examination of the evidence after excluding the confession of the accused. *Page 175
[14] As a final point petitioner assigns error predicated upon the admission of evidence over objection. Petitioner also asserts that this was "in violation of a stipulation made between counsel and the court at the inception of the trial", but in the very same sentence petitioner states that "the trial court permitted the District Attorney to be relieved from the stipulation". The trial court was entirely within its rights in relieving the prosecutor from the stipulation when it became evident that testimony introduced by the defense subsequent to the stipulation was of such a character that it would have been inequitable to enforce it. (Conwell v. Varain, 20 Cal.App. 521
[130 P. 23]; Moffitt v. Jordan, 127 Cal. 628
[60 P. 175].) The stipulation was to the effect that testimony as to the declarations of the defendants should be limited to the subject of the murder charged and should not include declarations concerning certain other crimes committed by the defendants after the homicide. In presenting their defense, although no proof was offered of unconsciousness at the time of the crime, evidence was introduced by the defendants tending to show that at the time of making their confessions and statements to the police they were under the influence of an intoxicating narcotic drug. In view of this evidence the court relieved the prosecution from the stipulation and permitted the entire conversation, including the reference to the other crimes, to be given in rebuttal, as tending to show the state of mind of the defendants at the time of the conversations. Since the mental condition of the defendants would be reflected and evidenced by their acts, declarations and conduct, it was competent here, as in cases where insanity is urged, to permit evidence of the entire conversation for the limited purpose of showing the mental condition of the defendants. (See People v. Harris, 169 Cal. 53
[145 P. 520]; People v. Vukich, 201 Cal. 290
[257 P. 46].) In view of the fact that defendant Mossberg particularly made an effort to show his addiction to the drug in question during the period subsequent to the homicide and up to the time of his arrest, similar claims being made by appellant, and the further fact that the other crimes were referred to and described by the defendants in the confessions, evidence of the conduct of defendants on occasions during the interim were admissible to show what, if any, effect the drug had upon the defendants, *Page 176 
that the descriptions of their past conduct as given by them in their confessions were correct and accurate, and therefore as tending to show that, at the time of the confessions, the defendants were not unconscious as they contended. The fact that such evidence tended to show that the accused had committed other crimes than the murder for which they were on trial would not, of course, exclude evidence which was otherwise admissible. Furthermore, the court fully instructed the jury of the limited purpose for which the evidence was received and we must presume that the jury followed the court's instructions. Petitioner ties the last point in with the point that the confessions were inadmissible because the declarants were not conscious. The evidence supporting the view that the defendants were conscious and competent to make confessions is so overwhelming that there can be no question of the correctness of the court's ruling receiving the confessions in evidence. [15] Even if there were credible evidence sustaining the conclusion that the defendants were under the influence of the intoxicating drug at the time, this would not have rendered their declarations inadmissible (People v. Ramirez, 56 Cal. 533, 535 [38 Am. Rep. 73]), but would go only to the weight of the evidence.
The petition is denied.
Thompson (Ira F.), J., concurred.
A petition by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on December 3, 1931. *Page 177